Citation Nr: 1120121	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-10 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1979 to December 1980 and October 1982 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a hearing at the RO in June 2009 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran has not been afforded a VA examination in relation to his claim for hepatitis C.  The Veteran asserts that he contracted hepatitis C as a result of an airgun inoculation during basic training in service.   The Board notes that a Veterans Benefit Administration (VBA) Fast Letter indicates that it is "biologically plausible" for transmission of Hepatitis C through the use of jet injectors, although it subsequently points out that this is "[d]espite the lack of any scientific evidence to document transmission of HCV with airgun injectors."  VBA Fast Letter 04-13 (June 2004).  The Board also acknowledges the Veteran's other risk factors including cocaine use and IV drug use.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Therefore, as it is "biologically plausible" that Hepatitis C may be transmitted through the use of jet injectors, the Board finds a VA examination is necessary to determine the etiology of the Veteran's Hepatitis C.  

The Veteran testified at a hearing before the Board in June 2009.  At that time, the Veteran testified that his PTSD symptoms have worsened since the prior VA examination in May 2005.  He specifically noted that he is now on medication and that he has received inpatient psychiatric treatment.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that when a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  

The previous examination is dated May 2005, four years prior to the date of the Veteran's hearing before the Board.  The Veteran's testimony at that hearing is a sufficient assertion of an increase in severity to warrant a new VA examination. Therefore, the Board is remanding the issue for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of his hepatitis C.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list all risk factors to include IV drug use, intranasal cocaine use, and airgun inoculation, and then clearly address the following:

As to his current hepatitis C, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service, including to any air gun inoculation.  The examiner should discuss the Veteran's reported history of risk factors since service separation when providing the opinion.

A complete rationale should be given for any opinion provided.

2.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of his PTSD.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for hepatitis C may be granted and if a higher rating for PTSD may be granted for any of the rating period.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


